United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.B., Appellant
and
DEPARTMENT OF AGRICULTURE, APHIS
VETERINARY SERVICES, Raleigh, NC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, for the appellant
Office of Solicitor, for the Director

Docket No. 13-1866
Issued: March 7, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 7, 2013 appellant, through counsel, filed a timely appeal from a March 8,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP) terminating her
compensation benefits. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are:
(1) whether OWCP properly terminated appellant’s wage-loss
compensation and medical benefits effective December 18, 2011 on the grounds that she no
longer had any residuals or disability causally related to her accepted employment-related
injuries; and (2) whether appellant met her burden of proof to establish continuing disability after
the termination of compensation benefits on December 18, 2011.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case was previously before the Board. By decision dated March 28, 2011, the Board
reversed a January 29, 2010 OWCP decision terminating appellant’s wage-loss and medical
benefits effective February 14, 2010.2 The Board found that the report of Dr. Daniel Primm, Jr.,
the impartial medical examiner, was insufficient to resolve the conflict of medical opinion
between Dr. Vance N. True, appellant’s attending chiropractor, and Dr. Richard T. Sheridan, an
OWCP second opinion physician. The Board noted that it was unclear if Dr. Primm had
received the statement of accepted facts. The Board found that his report was not based on a
proper factual history and his opinion was not sufficiently rationalized as to whether appellant’s
accepted conditions of thoracic and lumbar sprains and cervical subluxation at C1 and C6 had
resolved. The findings of fact from the prior decision are hereby incorporated by reference.
On June 9, 2008 appellant, then a 55-year-old laboratory technician, filed a traumatic
injury claim (Form CA-1) alleging that she sustained a neck, shoulders, head, right knee and left
forearm injury that day when her foot became caught on the lip of a cooler causing her to fall
forward. By decision dated September 8, 2008, OWCP accepted the claim for thoracic and
lumbar sprains of the back and cervical subluxation at Cl and C6. Appellant stopped work and
was placed on the periodic rolls for temporary total disability effective September 29, 2008.
On April 26, 2011 OWCP referred appellant, a statement of accepted facts, the case file,
a medical conflict statement and a series of questions to Dr. Robert F. Baker, a Board-certified
orthopedic surgeon, for an impartial referee medical examination to resolve the conflict between
Dr. True and Dr. Sheridan.
In his June 5, 2011 medical report, Dr. Baker reviewed appellant’s past medical treatment
and diagnostic studies. He noted that on June 9, 2008 she was placing samples in a cooler when
she tripped over a step causing her to fall forward and hit her head. Appellant complained of
continued neck pain. Dr. Baker noted that a June 13, 2008 magnetic resonance imaging (MRI)
scan of the cervical spine showed no evidence of significant abnormality and an MRI scan of the
thoracic spine revealed normal. Furthermore, appellant’s June 13, 2008 MRI scan showed no
changes when compared to a preexisting August 7, 2003 MRI scan. Dr. Baker found no
objective diagnostic support for the diagnosis of cervical facet joint subluxation. Similarly, the
testing did not reveal any evidence of significant acute cervical, thoracic or lumbar disc
herniations, fractures or evidence of subluxation. Dr. Baker questioned why there was a prior
thoracic MRI scan performed in 2003 despite appellant’s assertions that she had no preexisting
spinal problems. He agreed with appellant’s evaluating physicians regarding the diagnoses of
soft tissue cervical, thoracic and lumbar sprain/strain. Dr. Baker found no evidence of
significant nerve root involvement in the cervical, thoracic or lumbar area and opined that
appellant most likely had underlying, allegedly asymptomatic, early degenerative arthritic
conditions of these spinal areas. From a purely symptomatic and subjective basis, he opined that
these conditions were most probably brought into a symptomatic state by the alleged incident.
Dr. Baker further stated that these types of common diagnoses resolved within a six-month time
frame. He found no objective basis for appellant’s complaints of pain which were from a purely
2

Docket No. 10-1127 (issued March 28, 2011).

2

subjective symptomatic perspective. Given that the incident occurred approximately three years
prior, Dr. Baker stated that the aggravation was permanent in nature. He concluded that
appellant did not need permanent restrictions secondary to the incident of June 9, 2008 over and
above those already in place due to her nonoccupational chronic heart condition. Dr. Baker
found no objective evidence to find a material significant change in the anatomic structures of
appellant’s spine secondary to the June 9, 2008 employment incident.
Appellant submitted an August 8, 2008 medical report from Dr. True, her treating
chiropractor, who reported that, on June 9, 2008, appellant’s shoe became caught on the lip of a
cooler causing her to fall on her backside and hit her head. Immediately following the incident,
she complained of neck, shoulder and low back pain. Appellant sought emergency treatment and
followed up with Dr. Maria Pavez, a Board-certified neurologist, who referred her for
chiropractic treatment. Upon physical examination and review of x-rays, Dr. True diagnosed
subluxation of the cervical spine, cervical brachial syndrome and sprain/strain of the thoracic and
lumbar spine. He stated that appellant’s injuries were a direct result of the June 9, 2008 workrelated accident and that she required continued treatment.
On November 1, 2011 OWCP notified appellant of its proposal to terminate her
compensation benefits based on Dr. Baker’s opinion that she did not have any residuals or
disability connected to her June 9, 2008 employment injury. Appellant was provided 30 days to
submit additional information.
By letter dated November 28, 2011, appellant stated that she was submitting additional
medical evidence which supported her claim for disability. She resubmitted Dr. True’s
August 8, 2008 medical report, several scripts from Danville Cardiovascular Consultants and
physical therapy notes.
By decision dated December 16, 2011, OWCP terminated appellant’s compensation
benefits effective December 18, 2011 on the grounds that the weight of the medical evidence
rested with Dr. Baker who found that appellant did not continue to experience residuals of her
work-related injury.
On November 27, 2012 appellant requested reconsideration of the December 16, 2011
OWCP decision. She argued that her conditions were caused by the June 9, 2008 employment
incident and submitted new medical evidence in support of her claim.
In a November 18, 2012 report, Erik Drake, a physical therapist (PT), stated that there
was objective evidence of appellant’s condition through malarticulations in the spine and pelvis.
He further stated that a negative MRI scan was a poor tool to identify sources of pain as
malarticulations would not appear on an MRI scan.
By letter dated November 27, 2012, Dr. Robert P. Knetsche, Board-certified in
orthopedic surgery, reported that he had been treating appellant for chronic regional pain, right
lumbar back pain, left lumbar back pain and chronic bilateral lower extremity radicular pain
which appellant related to a work injury from four years ago. He stated that appellant’s lumbar
back pain and bilateral lower extremity radicular symptoms were consistent with neuropathictype radicular pain as well as potential Complex Regional Pain Syndrome/Reflex Sympathetic

3

Dystrophy. As appellant had already gone through a period of injections, physical therapy,
chiropractic treatment and pain medication with little improvement, Dr. Knetsche recommended
a permanent implant of the spinal cord stimulator.
By decision dated March 8, 2013, OWCP affirmed the December 16, 2011 decision
terminating medical benefits. It noted that the weight of the medical evidence rested with
Dr. Baker who established that the injury and related residuals had resolved.
LEGAL PRECEDENT
Once OWCP has accepted a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.3 Having determined that an employee has a disability
causally related to his or her federal employment, it may not terminate compensation without
establishing either that the disability has ceased or that it is no longer related to the employment.4
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.5 To terminate authorization for medical treatment,
OWCP must establish that appellant no longer has residuals of an employment-related condition
which require further medical treatment.6 Its burden of proof includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.7
ANALYSIS
OWCP accepted that appellant sustained a thoracic and lumbar sprain of the back and
cervical subluxation at C1 and C6. The issue is whether it properly terminated her compensation
benefits, effective December 18, 2011, as she did not have any residuals or disability of the
June 9, 2008 injury. The Board finds that OWCP failed to meet its burden of proof in
terminating appellant’s benefits.
OWCP determined that a conflict existed between Dr. True, appellant’s treating
chiropractor, and Dr. Sheridan, a second opinion referral physician, regarding the nature and
extent of appellant’s employment-related condition and disability. It referred appellant to
Dr. Baker for an impartial medical evaluation to resolve the conflict.8
In its December 16, 2011 and March 8, 2013 decisions, OWCP determined that appellant
no longer experienced residuals or disability from her June 9, 2008 injury finding that the weight
of the medical evidence rested with Dr. Baker’s report. The Board finds, however, that
3

Bernadine P. Taylor, 54 ECAB 342 (2003).

4

Id.

5

Roger G. Payne, 55 ECAB 535 (2004).

6

Pamela K. Guesford, 53 ECAB 726 (2002).

7

T.P., 58 ECAB 524 (2007); Furman G. Peake, 41 ECAB 351 (1975).

8

See R.A., Docket No. 09-1754 (issued May 24, 2010); Rose V. Ford, 55 ECAB 449 (2004).

4

Dr. Baker’s opinion is insufficient to resolve the question of whether appellant continued to
suffer from any residuals or disability causally related to the accepted June 9, 2008 injury.
Dr. Baker’s report provided a review of appellant’s medical records and diagnostic
studies. He referenced a June 13, 2008 MRI scan of the cervical spine which showed no
evidence of significant abnormality and an MRI scan of the thoracic spine which was normal.
Dr. Baker found that the objective testing, which included plain x-rays and MRI scans, revealed
no evidence of any significant acute cervical, thoracic or lumbar disc herniations, fractures, or
evidence of subluxation. However, he failed to indicate -- the particular x-rays to which he
referred and did not note or summarize any previous x-rays when reviewing appellant’s medical
records. The reports of Dr. True provided a diagnosis of subluxation to exist as evidenced by
x-ray. Given that the opinion of Dr. True gave rise to the conflict of medical opinion, it is
important for Dr. Baker to review and summarize the diagnostic findings with specificity in
support of the opinions stated. As Dr. Baker’s report did not provide a thorough and detailed
medical history, his opinion is not sufficiently well rationalized to establish that appellant ceased
to have residuals of her employment injuries.9
The Board further notes that Dr. Baker’s opinion was unclear as to whether appellant has
residuals or disability from the June 9, 2008 injury. While Dr. Baker agreed with prior diagnoses
of soft tissue cervical, thoracic and lumbar sprain/strain, he opined that appellant most likely had
underlying, early degenerative arthritic conditions of the spinal areas. He opined that these
conditions were most probably brought into a symptomatic state by the accepted incident. The
Board notes that, although appellant may have had a preexisting degenerative arthritic spinal
condition, this does not negate the possibility that her condition was aggravated by the June 9,
2008 employment incident. Based on Dr. Baker’s report, it is unclear if appellant continued to
experience residuals from the June 9, 2008 employment incident due to aggravation of a
preexisting degenerative arthritic conditions of the spinal area. The Board has held that a
medical opinion not fortified by rationale is of limited probative value.10
Dr. Baker’s opinion is also unclear regarding whether appellant’s disability had resolved.
He stated that these types of very common diagnoses resolve within a six-month time. It is
unclear to which of appellant’s diagnoses Dr. Baker referred as he was diagnosed with soft tissue
cervical, thoracic and lumbar sprain/strain as well as early degenerative conditions. Dr. Baker’s
opinion is vague as to the diagnoses referenced and is speculative as he stated generally that such
conditions typically resolve within six months. He noted that given appellant’s subjective
complaints of pain from an injury which occurred three years ago, the aggravation was
permanent in nature. Dr. Baker’s opinion that common diagnoses resolve within a six-month
time frame is not consistent with his assertion that appellant’s aggravation was permanent in
nature. His opinion does not establish that appellant’s June 9, 2008 condition had resolved.
Given the deficiencies in Dr. Baker’s report, his opinion is of limited probative value and does
not resolve the conflict in medical opinion.11
9

V.C., Docket No. 11-1561 (issued February 15, 2012).

10

A.D., 58 ECAB 149 (2006).

11

See Johana McCarthy, 38 ECAB 680 (1987); William H. Slade, 13 ECAB 80 (1961).

5

The Board therefore finds that OWCP erred by terminating appellant’s compensation in
its December 16, 2011 and March 8, 2013 decisions. The Board will reverse OWCP’s
determination terminating appellant’s medical and wage-loss compensation.
CONCLUSION
The Board finds that OWCP improperly terminated appellant’s compensation benefits.
ORDER
IT IS HEREBY ORDERED THAT the March 8, 2013 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: March 7, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

